PRENDERGAST, P. J.
Appellant was convicted for keeping a disorderly house, and her punishment fixed as prescribed by law.
This is a companion case to that of Pat Key, 160 S. W. 354, this day decided. All of the questions raised and decided in the Pat Key Case are the same as in this. There are some questions raised and decided in that not decided in this. Under the circumstances there is no necessity of an extended opinion in this case.
The record clearly shows the guilt of appellant, and that no reversible error was committed. On the basis and opinion in the Pat Key Case, this case is affirmed.